DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 8/8/2022.  Claims 3, 5, 6 and 11 have been canceled.  Claims 1, 2, 4, 7-10 and 12-20 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email interview with Paul Busse on 8/17/2022.

4.	The application has been amended as follows:
Claim 9, line 2, change “derived” to -- derived from --.
Claim 9, line 3, change “soybean oil” to -- soybean oil, --.
Claim 20, delete the 4th line.

Allowable Subject Matter

5.	Claims 1, 2, 4, 7-10 and 12-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Wilcox (US 2019/0307111), Chen (CN 108796659), Nomura et al. (Appl. Microbiol Biotechnol., 73, 969-979, 2007), 
Ferguson (US 2010/0249332) and Buchanan et al. (US Patent 5,446,079).
Wilcox discloses a renewable natural fiber fishing line comprising a fiber line that is coated with a biopolymer, wherein the fiber and biopolymer are biodegradable (claims 1, 3 and 5).
Chen discloses a fully biodegradable fishing net line comprises defatted soybean meal, polylactic acid, glycerin, environmentally friendly pigment, water and kaolin (Examples 1 and 2).
Nomura et al. disclose fishing lines made of biodegradable poly-3-hydroxyalkanoates [P(3HA)s] (abstract).
Ferguson discloses fishing lines made of biodegradable filament comprising polybutylene succinate and polylactic acid (claim 9).
Buchanan et al. disclose blends of cellulose esters and aliphatic-aromatic copolyesters which are biodegradable and can be used to make fishing lines (abstract, claims 1, 7-9, col. 3, lines 20, 42-44, 60-62).
	Thus, Wilcox, Chen, Nomura et al., Ferguson and Buchanan et al. do not teach or fairly suggest the claimed degradable composition for fishing lines or fishing nets comprising a natural fiber core that is coated with a degradable biopolymer, free of polylactic acid, selected from a polyhydroxyalkaonate biopolymer, a polysaccharide biopolymer, or combinations thereof and an additive comprising components derived from i) polyol sources, ii) citrate sources, iii) fatty acid sources, iv) biomass oil sources, v) vegetable oils, vi) non-vegetable plant oils, or combinations thereof.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762